     Case 3:20-cv-01080-LAB-AHG Document 10 Filed 06/29/20 PageID.753 Page 1 of 2




1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
8                       SOUTHERN DISTRICT OF CALIFORNIA
9     SAVE THE PARK AND BUILD THE                      CASE NO. 20-cv-1080-LAB (AHG)
      SCHOOL,
10
                                                       ORDER DENYING APPLICATION FOR
                                        Plaintiff,
11                                                     TEMPORARY RESTRAINING ORDER
                         vs.                           AND SETTING EXPEDITED
12                                                     SCHEDULE FOR BRIEFING AND
      NATIONAL PARK SERVICE, et al.                    HEARING ON MOTION FOR
13
                                   Defendants.         PRELIMINARY INJUNCTION
14
15
16
           Plaintiff Save the Park and Build the School filed an ex parte Application for
17
     Temporary Restraining Order and Order to Show Cause Re: Preliminary Injunction on
18
     June 26, 2020. The Court DENIES the application for a temporary restraining order,
19
     construes the remainder of the motion as a motion for preliminary injunction, orders
20
     expedited briefing, and sets the matter for a hearing as stated below.
21
           A temporary restraining order is extraordinary relief available only where such an
22
     order “serv[es] [its] underlying purpose of preserving the status quo and preventing
23
     irreparable harm before a preliminary injunction hearing may be held.” Granny Goose
24
     Foods, 415 U.S. 423, 439 (1974). Such orders are appropriate only where a party’s
25
     interests are in urgent need of protection. See id. This Court hears motions for TROs
26
     “[o]nly under extraordinary circumstances.” Burns Standing Order in Civil Cases.
27
     Otherwise, adverse parties must have a reasonable opportunity to file an opposition. Id.
28



                                                 -1-
     Case 3:20-cv-01080-LAB-AHG Document 10 Filed 06/29/20 PageID.754 Page 2 of 2




1           Circumstances here do not warrant issuance of a temporary restraining order.
2    Based on a complaint filed over two weeks ago and arising out of agency action that
3    occurred two months ago, Plaintiff asks the Court to put a halt to work that resumed
4    over three months ago. Mot. at 20. Plaintiff concedes that Defendants removed the
5    baseball backstop and walking track from George Berkich Park by March 24, 2020.
6    Between that date and the date Plaintiff filed its motion, Defendants graded the Park,
7    removed grass fields, excavated for construction of biofiltration basins, and began
8    pouring cement foundation in the Park. Id. at 29. Because work has been proceeding for
9    several months, the Court cannot find that matters are so urgent that the Court can
10   enjoin further work without first permitting Defendants to be heard.
11          The Court construes the remainder of Plaintiff’s motion as a motion for
12   preliminary injunction and sets the matter for a hearing on July 20, 2020 at 11:30 a.m.
13   in Courtroom 14A. Defendants’ response to the motion will be due on July 10, 2020,
14   and any reply brief will be due on July 14, 2020. Plaintiff is ordered to provide notice of
15   this order to each Defendant as soon as practicable and in no event later than July 1,
16   2020. Plaintiff must also file a declaration by that date stating the manner in which
17   Plaintiff provided notice to each Defendant.
18          IT IS SO ORDERED.
19   Dated: June 29, 2020
20                                                  HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
21
22
23
24
25
26
27
28



                                                 -2-
